ON APPLICATION EOR REHEARING.
Counsel for Mary Headley, in a petition for rehearing, calls my attention to an error of fact which I wish to correct. It is recited in the opinion that Mary Headley, the widow, was not a party to the petition filed by the guardian for the sale of his ward’s interest. I find, upon a more careful examination of the record in the former appeal, that she was made' a party. The decree empowering the guardian to sell, recites that her consent to a sale was shown by her joining in the lease exhibited with the petition. The lease referred to is the one made by the guardian and by Mansfield Headley, the adult heir, a few months before. This court sale, or lease, was made to the same parties who had previously attempted to lease from the guardian, the adult heir and the widow, and on the same terms. Practically, it was an adoption, by the court, of the previous lease, so far as it concerned the interest of the infants. As to the adult heir, it was already binding. While it was necessary to determine the widow’s dower in the royalty oil in that proceeding, as an incident to the ascertainment of what portion should be *635set apart to tbe infants, it was not, and could not have been, a litigated question between the widow and those now claiming against her, that being merely a ■ statutory proceeding to sell infants’ land. The petition asked for the sale of nothing but the infants’ portion, and none other was sold under the decrees in that suit. So far as the decree of confirmation undertakes to set apart one-third of the infants’ share in the royalty oil, for the purpose of dower, it can only be regarded as an adjudication between the widow and the heirs. It can not possibly be regarded as a matter adjudicated between her and these appellants, because neither they, nor those under whom they claim, were before the court. True the fund so set apart by the court was on account of dower, but the widow is estopped, by the two deeds made by her and her husband in his lifetime conveying tire one-half of the oil and gas in place, from claiming more than one-half of it against the persons now claiming under those conveyances. She- is also estopped from claiming it against those who purchased under the court sale, because they did not in that proceeding purchase her dower; they simply purchased the infants’ interest, subject to her dower; therefore, the doctrine of caveat emptor which this Court applied against them in favor of the infants, but whether properly or improperly applied I do not say, can not be invoked by her in the face of her husband’s deeds in which she joined. Her dower in the other half, although it became vested in interest on the death of her husband, did not become a vested estate in the land, because dower had not been assigned. Haskell v. Sutton, 53 W. Va. 206 (44 S. E. 533). Yet, by joining in the lease with the adult heir, she signified her consent that the land might be prospected for oil and gas; her interest in any discovered thereafter was the same as it would have been if the lease had been made by her husband in his lifetime after he had conveyed half to Loomis in one tract, and half in the other tract to the South Penn Oil Company, no more and no less.
The widow’s rights were not adjudicated on the former appeal; the court then decided that the share of the four infants was four-fifths of the one-eighth,' which the opinion says is “subject to the widow’s dower.’,’ It did not decide that she was entitled to, receive it as against these appellants. True the decree of the lower court did determine that the widow was *636entitled to the interest on tbe full one-third of tbe four-fifths belonging to the infants, but on appeal that decree was reversed. Consequently, when the case was remanded, the question of the widow’s share was an open one. It would be manifestly unjust and inequitable to allow the widow, dower in that portion of the realty which she and her husband had conveyed away in his lifetime. By joining her husband in the deeds she released any claim to dower in one-half the oil and gas.
The misreeital of fact has occasioned no prejudice, and a rehearing will be denied.

Reversed and Remanded.